DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11) in the reply filed on 8/1/2022 is acknowledged.  The traversal is on the ground(s) that Claim 12 (combination) requires the particulars of Claim 1 (subcombination).  This is not found persuasive because Claim 12 claims a controller that is programmed to execute certain functions using different components (e.g. a ply carrier & a carrier transfer device) of the system whereas Claim 1 claims the actual components themselves that are configured to execute the functions.  Therefore, Claim 12 does not necessarily require each of the components of the system to be configured to execute the functions.
The second traversal is on the ground(s) that Claim 1 (apparatus) requires all steps in Claim 15 (process) when considering all claims in Group I.  This is not found persuasive because none of the claims in Group I requires the step of conveying the ply carrier to a lamination system using a carrier transfer device. Furthermore, Group I does not require the step of conveying the ply carrier from the lamination system to a transfer system using the carrier transfer device recited in Claim 18 when considering all claims in Group III.
Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trudeau (U.S. Patent No. 5,209,804).
Regarding Claim 1, Trudeau teaches a system for fabricating a composite structure (Col. 3, lines 43-49: composite article), the system comprising: 
a ply carrier (Fig. 2, 42) comprising a ply support surface (Fig. 2, 44) configured to support at least one composite ply (Fig. 1, GP); 
a carrier transfer device (Fig. 2, 40 & 50) configured to convey the ply carrier (Fig. 2, 42) (Col. 16, lines 47-62)(Col. 17, lines 47-50); 
a lamination system (Fig. 2, 31) configured to selectively apply the at least one composite ply (Fig. 1, GP) to the ply support surface (Fig. 2, 44) of the ply carrier (Fig. 2, 42) (Col. 15, lines 26-33); 
a transfer system (Fig. 1, 52, 60, 62 & 90) configured to remove the ply carrier (Fig. 2, 42) from the carrier transfer device (Fig. 2, 40 & 50) and to apply the at least one composite ply (Fig. 1, GP) to at least a portion of a forming surface (Fig. 8A, MS) of a forming tool (Fig. 1, 110) (Col. 17, line 47-Col. 18, line 8) (Col. 19, lines 26-44) (Col. 24, lines 5-65); and 
a forming system (Fig. 1, 110) configured to form the at least one composite ply (Fig. 1, GP) over the at least a portion of the forming surface (Fig. 8A, MS) of the forming tool (Fig. 1, 110) (Col. 25, lines 6-23). 
Regarding Claim 2, Trudeau teaches the system of Claim 1, further comprising a trim system (Fig. 1, 20) configured to selectively cut the at least one composite ply (Fig. 1, GP) into a predetermined shape (Col. 13, line 63-Col. 14, line1).
Regarding Claim 7, Trudeau teaches the system of Claim 1, further comprises an indexing structure (Fig. 1, 52 & 150) configured to operatively locate the ply carrier (Fig. 2, 42) at a specified location on the carrier transfer device (Fig. 2, 50) (Col. 18, lines 39-45).
Regarding Claim 8, Trudeau teaches the system of Claim 1, further comprising a positioning system (Fig. 1, 150) configured to selectively position the carrier transfer device (Fig. 2, 40 & 50) relative to the lamination system (Fig. 2, 31) (Col. 6, line 62-Col. 7, line 15) (Col. 16, line 65-Col. 17, line 6) (Col. 17, lines 21-26) and the transfer system (Fig. 1, 52, 60, 62 & 90) (Col. 19, lines 35-41).
Regarding Claim 11, Trudeau teaches the system of Claim 1, further comprising a controller (Fig. 1, 150) programmed to control operation of at least one of: the carrier transfer device, the lamination system (Col. 15, lines 44-57) and the transfer system (Col. 16, lines 60-62) (Col. 16, line 63-Col. 17, line 6) and the forming system (Col. 25, lines 43-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (U.S. Patent No. 5,209,804) in view of Prause et al. (U.S. Patent Publication No. 2020/0198261).
Regarding Claim 3, Trudeau teaches the system of Claim 2, further comprising a scrap removal system (Fig. 1, B) configured to remove a remnant of the at least one composite ply (Fig. 1, GM) after the at least one composite ply is cut into the predetermined shape (Col. 17, lines 43-46) and also the composite ply could be an individual sheet-type workpieces of prepreg woven graphite GM (Col. 14, lines 19-24).
Trudeau does not explicitly teach removing a remnant of the at least on composite ply from the ply support surface.
Prause et al. teach a scrap removal system configured to remove a remnant of the at least one composite ply (Fig. 5, 200) from the ply support surface (Fig. 5, 308) after the at least one composite ply is cut into the predetermined shape ([0039]).
It would have been obvious to one of ordinary skill in the art to place the individual sheet-type workpieces of Trudeau directly on the ply carrier and remove the remnant of the composite ply from the ply support surface of Trudeau after the trimming process as taught by Prause et al. in order to avoid the material unloading cell (30) in the system of Trudeau required to transfer the composite ply from the conveyor to the ply carrier.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau (U.S. Patent No. 5,209,804) in view of Hills et al. (U.S. Patent Publication No. 2017/0144361).
Regarding Claim 9, Trudeau teaches the system of Claim 8, but, does explicitly teach further comprising a tool transfer device configured to convey the forming tool, wherein the positioning system is further configured to selectively position the tool transfer device relative to the transfer system and the forming system.
Hills et al. teach a tool transfer device (Fig. 2, 126 & 130) configured to convey the forming tool (Fig. 2, 134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the rotatable tools (122, 124) of Hills et al. in the molding apparatus (110) of Trudeau and selectively position the rotatable tools with respect to the transfer system and the forming system using the controller (150) of Trudeau as the positioning system in order to produce a plurality of composite structures each having a different topology as taught by Hills et al. ([0045]-[0046]).

Allowable Subject Matter
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petrovski et al. (U.S. Patent Publication No. 2019/0308377).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/15/2022